         Case 1:13-cv-13286-FDS Document 183 Filed 04/04/19 Page 1 of 7



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS


COMMONWEALTH OF MASSACHUSETTS,

        Plaintiff,

AQUINNAH/GAY HEAD COMMUNITY                              Civil Action
ASSOCIATION, INC., and TOWN OF AQUINNAH,                 No. 13-13286-FDS

        Intervenor-Plaintiffs/Counterclaim-Defendants,

v.

THE WAMPANOAG TRIBE OF GAY HEAD
(AQUINNAH), THE WAMPANOAG TRIBAL
COUNCIL OF GAY HEAD, INC., and THE
AQUINNAH WAMPANOAG GAMING
CORPORATION,

        Defendants/Counterclaim-Plaintiffs,

v.

CHARLES D. BAKER, in his official capacity as
GOVERNOR, COMMONWEALTH OF
MASSACHUSETTS, et al.,

        Third-Party Defendants.



            INTERVENOR-PLAINTIFF/COUNTERCLAIM-DEFENDANT
           AQUINNAH/GAY HEAD COMMUNITY ASSOCIATION, INC.’S
     MEMORANDUM IN SUPPORT OF INTERVENOR-PLAINTIFF/COUNTERCLAIM
        DEFENDANT THE TOWN OF AQUINNAH’S MOTION FOR ENTRY OF
                           FINAL JUDGMENT
        Case 1:13-cv-13286-FDS Document 183 Filed 04/04/19 Page 2 of 7



       On April 4, 2019, the Town of Aquinnah (“the Town”) filed a motion for entry of final

judgment. Dkt. 180. In that motion, the Town requested that the Court enter final judgment

consistent with the First Circuit’s decision in Massachusetts v. Wampanoag Tribe of Gay Head

(Aquinnah), 853 F.3d 618 (1st Cir. 2017), and this Court’s prior determination that the Tribal

Defendants 1 must comply with generally applicable permitting requirements of the Town and the

Commonwealth of Massachusetts (“the Commonwealth”). See Dkt. 180 at 1; Dkt. 180-01.

Specifically, the Town requested that the Tribal Defendants be:

       permanently enjoined and restrained from constructing any gaming facility at any
       location within the Town of Aquinnah … without first complying with all
       generally applicable permitting requirements of the Town of Aquinnah and the
       Commonwealth of Massachusetts, including but not limited to all building permit
       requirements of the Town of Aquinnah.

Dkt. 180-01 ¶ 3. The Aquinnah/Gay Head Community Association, Inc. (“the AGHCA”) files

this memorandum in support of the Town’s motion.

       On May 28, 2015, the parties filed cross-motions for summary judgment relating to the

question whether the Tribal Defendants are required to comply with state and local laws and

regulations governing gaming, or whether the Indian Gaming Regulatory Act (“IGRA”)

superseded state and local jurisdiction over gaming. Dkts. 112-113, 116-117, 119-121.

       While the motions for summary judgment were pending, the Town filed a motion for a

preliminary injunction and/or temporary restraining order against the Tribal Defendants—

supported by a sworn affidavit from the Town’s assistant building inspector and sworn

deposition testimony from then-Chairman of the Tribe, Tobias Vanderhoop—after learning that

the Tribal Defendants planned to commence construction of a gaming facility on the Settlement


1
      “Tribal Defendants” refers collectively to the Wampanoag Tribe of Gay Head
(Aquinnah), the Wampanoag Tribal Council of Gay Head, Inc., and the Aquinnah Wampanoag
Gaming Corporation.


                                              -1-
         Case 1:13-cv-13286-FDS Document 183 Filed 04/04/19 Page 3 of 7



Lands without complying with the Town’s non-gaming-related permitting requirements. E.g.,

Dkt. 125 at 2-3, 8; Dkt. 125-05; Dkt. 126; Dkt. 127. 2 This Court granted the Town’s motion,

ordering that the Tribal Defendants be “enjoined and restrained from commencing or continuing

construction of a gaming facility … without first complying with the permit requirements of the

Town of Aquinnah[.]” Dkt. 140 at 2. In granting the preliminary injunction, the Court explained

that the Tribal Defendants needed to comply with the Town’s permitting requirements regardless

of the outcome on the gaming issue. E.g., Dkt. 142 at 36:14-17 (“The rules are that you need a

building permit to construct a building, and, again, as I see it, that requirement will remain in

place regardless of the outcome of the gaming aspect of this case[.]” (emphasis added)); id. at

37:3-9 (“[U]nder either scenario, if the tribe is going to do any work on the building,

construction work, it’s going to have to obtain a building permit and comply with all of the

construction and wiring and plumbing code requirements and to permit inspections and to obtain

an occupancy permit before opening it to the public.” (emphasis added)); id. at 37:15-18

(“Again, even if I were to rule, and I express no opinion[,] that the town has no choice but to

permit gaming, it nonetheless can require that the appropriate permits be obtained.”).

       After summary judgment disposed of the remaining claims in the case, the Court entered

final judgment. Dkt. 158. As part of that final judgment, the Court memorialized and finalized

its preliminary injunction ruling on the permitting issue as a permanent injunction and

declaratory judgment.     Id.   Specifically, the Court’s final judgment precluded the Tribal

Defendants from constructing or opening a gaming facility “without complying with … any

pertinent state and local permitting requirements.” Id. ¶¶ 3-4.



2
       The AGHCA also filed a memorandum in support of the Town’s motion for a
preliminary injunction and/or temporary restraining order. Dkt. 128.


                                               -2-
         Case 1:13-cv-13286-FDS Document 183 Filed 04/04/19 Page 4 of 7



       The Tribal Defendants appealed the Court’s judgment. Dkt. 159. On appeal, the Tribal

Defendants limited their briefing to three issues, all related to the gaming issue, namely: (1)

whether IGRA applied to the Settlement Lands; (2) whether IGRA effected an implied repeal of

the gaming portions of the Massachusetts Indian Land Claims Settlement Act, 25 U.S.C. §§ 1771

et seq. (“Federal Act”); and (3) whether this Court erred in denying the Tribal Defendants’

motion to dismiss for failure to join the National Indian Gaming Commission as a party. See,

e.g., Case No. 16-1137, Tribal Defendants’ Opening Br. at 2 (1st Cir. May 28, 2016). Notably,

the Tribal Defendants did not argue in the First Circuit that this Court’s ruling on the permitting

issue should be reversed. See, e.g., Vazquez-Rivera v. Figueroa, 759 F.3d 44, 46-47 (1st Cir.

2014) (arguments not raised in opening brief on appeal are waived).

       Accordingly, the First Circuit’s opinion addressed whether IGRA applies to the

Settlement Lands and whether IGRA impliedly repealed the gaming aspects of the Federal Act,

answering both of those questions affirmatively. Wampanoag Tribe, 853 F.3d at 624, 627.

Consistent with the Tribal Defendants’ failure to raise any argument relating to the permitting

issue on appeal, the First Circuit’s decision did not address the permitting issue. See generally

id.

       The Town’s proposed final judgment effectuates both the First Circuit’s decision on the

gaming issue and this Court’s ruling on the permitting issue. The First Circuit’s reversal on the

gaming issue does not disturb this Court’s ruling on the permitting issue, which the Court

recognized was independent of the outcome on the gaming issue. Dkt. 142 at 36:14-17. Indeed,

this Court’s prior ruling made clear that the Tribal Defendants would be required to comply with

the Town’s permitting requirements even if the Tribal Defendants won on the gaming issue. Id.




                                               -3-
           Case 1:13-cv-13286-FDS Document 183 Filed 04/04/19 Page 5 of 7



at 36:14-37:9, 37:15-18; see also id. at 37:10-14 (noting that Town’s permitting requirements

were “requirements of general applicability” that “apply to all structures”).

       Moreover, in expressly stating that the permitting ruling applied irrespective of the

gaming issue’s outcome, the Court put the Tribal Defendants on notice that they needed to raise

the permitting issue on appeal—independently of the gaming issue—if they disagreed with the

Court’s permitting ruling. Nevertheless, the Tribal Defendants failed to do so, thereby forfeiting

their right to challenge this Court’s ruling on that issue. See United States v. Matthews, 643 F.3d

9, 12-13 (1st Cir. 2011) (where issue “could have been[] decided on an earlier appeal,” the party

“‘is deemed to have forfeited any right to challenge that particular decision at a subsequent

date’”).

                                         CONCLUSION

       For the reasons set forth above and explicated more fully in the Town’s memorandum in

support of its motion for entry of final judgment, the Court should grant the Town’s motion and

enter the Town’s proposed final judgment.




                                                -4-
        Case 1:13-cv-13286-FDS Document 183 Filed 04/04/19 Page 6 of 7



                                  AQUINNAH/GAY HEAD COMMUNITY
                                  ASSOCIATION, INC.

                                  By its attorneys,

April 4, 2019                      /s/ Felicia H. Ellsworth
                                  Felicia H. Ellsworth (BBO# 665232)
                                  Claire M. Specht (BBO# 687952)
                                  WILMER CUTLER PICKERING
                                      HALE AND DORR LLP
                                  60 State Street
                                  Boston, Massachusetts 02109
                                  (617) 526-6000
                                  Felicia.Ellsworth@wilmerhale.com
                                  Claire.Specht@wilmerhale.com




                                      -5-
         Case 1:13-cv-13286-FDS Document 183 Filed 04/04/19 Page 7 of 7



                                CERTIFICATE OF SERVICE

        In accordance with Local Rule 5.2(b), I hereby certify that this document filed through
the ECF system on April 4, 2019, will be sent electronically to the registered participants as
identified on the Notice of Electronic Filing.

                                                     /s/ Felicia H. Ellsworth
                                                    Felicia H. Ellsworth
